Citation Nr: 1428710	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1990 to November 1998, from December 2003 to April 2005, and from June 2006 to December 2007.  He also served in a reserve component of the military.  His service included, among other things, four tours of active duty in Southwest Asia; in Kuwait, Saudi Arabia, and Iraq.  He received the Combat Action Badge, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO.  In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim.  The electronic files contain additional evidence, including a transcript of the April 2013 hearing, which the Board has reviewed.


FINDINGS OF FACT

1.  The Veteran served in combat in Iraq from April 2004 to February 2005; records from his unit reflect that he was involved in numerous ambushes that involved enemy small arms fire, mortars, rocket-propelled grenades (RPGs), and improvised explosive devices (IEDs).

2.  The Veteran's statements and testimony to the effect that he was "dazed," "stunned," and "not registering my thoughts for several minutes" following an enemy attack in Iraq in 2004 in which multiple mortar rounds exploded in close proximity his position are credible and consistent with the circumstances, conditions, and hardships of his combat service.

3.  In July 2010, after reviewing, among other things, the results of contemporaneous magnetic resonance imaging (MRI) of the brain and a VA TBI psychology evaluation, a VA examiner concluded that the Veteran suffered from current TBI-related symptoms, identified as headaches, mild memory loss, mildly impaired judgment, problems with concentration and attention, and mild problems with expression and communication.

4.  Although the July 2010 examiner surmised that the Veteran's symptoms were attributable to an injury that occurred sometime after 2008 (following the Veteran's discharge from service), the record is devoid of any evidence to show that such an injury occurred; the only evidence of a brain injury is as described by the Veteran, during combat in 2004.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).


ORDER

Service connection for residuals of TBI is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


